Name: Commission Regulation (EEC) No 1792/93 of 30 June 1993 amending Regulation (EEC) No 3900/92 layig down the special rules of application for the Community import arrangements for certain species of preserved tuna, bonito and sardines and fixing the quantities of those products which may be imported during 1993 and laying down special rules for issuing import documents
 Type: Regulation
 Subject Matter: foodstuff;  international trade;  tariff policy;  fisheries
 Date Published: nan

 6. 7. 93 Official Journal of the European Communities No L 163/21 COMMISSION REGULATION (EEC) No 1792/93 of 30 June 1993 amending Regulation (EEC) No 3900/92 layig down the special rules of application for the Community import arrangements for certain species of preserved tuna, bonito and sardines and fixing the quantities of those products which may be imported during 1993 and laying down special rules for issuing import documents THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as amended by Regulation (EEC) No 697/93 (2), and in parti ­ cular Article 21 (5) thereof, Whereas Commission Regulation (EEC) No 3900/92 (3) fixes the maximum quantities of preserved products manufactured from certain species of tuna and bonito which may be imported into the Community in 1993 at 74 100 tonnes ; Whereas the Federal Republic of Germany subsequently notified the Commission of a correction to the quantities of the products concerned imported in 1991 , which is the reference year for the purposes of calculating quantities which may be imported ; whereas that correction involves an increase of 1 164 tonnes ; Whereas, as a consequence, the quantities of the products concerned authorized for import in 1993 should also be adjusted proportionately, after the correction has been made by applying the rate of increase in accordance with the method laid down in Article 21 (2) of Regulation (EEC) No 3759/92 and Regulation (EEC) No 3900/92 should be amended accordingly ; Whereas the increase in the quantities available enables rights to import to be reopened for the operators referred to in Article 3 ( 1 ) (b) of Regulation (EEC) No 3900/92 ; whereas, however, given the small quantities available for those operators, special rules for allocating them should be laid down by way of an exception ; Whereas the Management Committee for Fishery Products could not express an opinion as regards the measures provided for in this Regulation within the time required by its President, HAS ADOPTED THIS REGULATION : Article 1 The figure '74 100 ' in the column headed 'Quantity' in Article 1 (2) of Regulation (EEC) No 3900/92 is hereby replaced by '75 500 '. Article 2 Applications for import documents in respect of Article 3 ( 1 ) (b) of Regulation (EEC) No 3900/92 may cover 15 tonnes per application and a total of 210 tonnes. Notwithstanding Article 4 (2) of Regulation (EEC) No 3900/92, where quantities applied for exceed the quantity available, the Commission shall, in accordance with Article 4 ( 1 ) of Regulation (EEC) No 3900/92, make a selection of applications received that day by drawing lots and shall suspend the right of Member States to issue import documents against subsequent applications. To that end, the competent national authorities shall forward to the Commission a list of the names of opera ­ tors who have submitted applications . Article 3 This Regulation shall enter into force seven days after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 388, 31 . 12. 1992, p . 1 . I2) OJ No L 76, 30. 3 . 1993, p. 12. (3) OJ No L 392, 31 . 12. 1992, p . 26 .